Title: To Benjamin Franklin from Catherine Turner, 7 April 1783
From: Turner, Catherine
To: Franklin, Benjamin


Dear SirLeigh the 7 April 1783
I Long since designd my self the Pleasure of writing to you, but Certain Circumstances prevented it you will no dout be suprize to have a Line from one you dont know but I hope you will have the Goodness to Exscuse the Liberty I have taken when I tell you that I once had the hapygness to Caul you my dear Uncel Franklin and I hope you will still promit me to caul you by that Name, I was Married to your Nephew John Mecom, I was a Long time at your House at Philadelphia with Mrs Franklin, and my dear Mrs Beache, thay ware very kind to me and I spent maney weeks at Burlinton with Governor Franklin, and his Lady, hose favours I shall never forgit, after the Death of Mr Mecom. I then Married Mr Turner, an Offecer, in the 47 Regement of Foot before this Unhappy war he was Wounded at Lexenton and at Bunkers hill, which he never recoverd, and departed this Life in June Last, he was one of the Best of Husbands and has Left me, a poor Lonly Widow. I was very happy but the Case is much Alterd, with me know, as I have not a relation, in this Country tho I have maney Friends ho has been very sivel to me, I should be very happy to return, to America and spend the remander of my Life there, for I have the rivited Affections of Nature to Struggel with, and would rather Live, in my Native Land Amongst my relations, but I Cant receve the Widows Penshon thare, and it is very Littel to Live on in this dear Country, if I Could Git a Friend, that had aney Intrest with the Secretary at War, to put me upon the Compassinate List, and endeavour, to Obtain the provision, made by that fund, for Officers Widow, I should do very well and be very happy. I saw in the papers, that you was Prepareing, to return to America, ware I am sure you, will make, thousand happy. God send you a safe Voige, and that you may spend the Eveing of your Life, in Peace and tranquillity, and have every Blessing, this World Affords, and that of Angels in the next, is the Prayers of your ever sencer and Affectionete Niec and most Obedent Humble Searvant
Catherine Turner

PS I shall be much Obligd to you to Give my duty to my Mother Mecom and all our Friends and shall asteem it as a very Great favour to have a Line from you if I should be so happy you must Direct to me at Leigh nere Worrington Lancashire

 
Addressed: Hon: Benjn. Franklin. / Ministir Plenepotentiary from the / United States. / Paris.
